DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/15/2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2019 is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed 03/18/2022 have been fully considered.
In response to applicant’s arguments and amendments, see pgs. 7-12 of remarks with respect to claims rejected under 35 U.S.C. §103 have been fully consider and were unpersuasive. The rejection under 35 U.S.C. §103 has been maintained. 
First applicant argues that the primary art Takahashi et al. (US Pub. No. 2021/0241119, hereinafter ‘Tak’) as having deficiencies including not expressly disclosing the use of latent variables used to form subsets as claimed by the claim limitations to separately train successful and unsuccessful predictors; and that the teaches of use of joint inputs that results in teaching away from the claim invention as claimed in exemplary claim 1 limitations.
Examiner notes that applicant’s argument solely focuses on the deficiencies in the Tak, where the non-obviousness rejection relied on two references support the prima facie rejection under 35 USC § 103. In addition, the claim limitations, the arguments are directed to are, (from exemplary claim 1 limitation): “reducing, by a Conditional Variational Encoder, a dimensionality of each of inputs to a target algorithm to obtain a set of latent variables; separately training, by a processor, (i) a successful predictor with a first subset of the latent variables as a first input for which the target algorithm succeeds and (ii) an unsuccessful predictor with a second subset of the latent variables as a second input for which the target algorithm fails, both the successful and the unsuccessful predictors predicting outputs of the target algorithm”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
First regarding the requirements for latent variables in the claim, the applicant notes that the Tak reference expressly teaches the use of an adversarial model including the claimed Conditional Variational Encoder , in 0026, for predicting correct and incorrect labels as successful and unsuccessful predictors associated with set of latent variables for making the respective predication as depicted in Fig. 1, in 0025-0026 and 0048; where each predictor is trained given a subset of generated examples where the predictors detects if a label is correct or incorrect based on the generated samples and for each predictor’s class for determining incorrect labels and correct labels based on training the two separate generators depicted in Fig. 1. The claims does not require anything further to distinguish from the separation of labels detection as taught by Tak with the applicant’s claimed in. How the separate training is disclosed does not exclude the teaches of Tak which teaches the separate training units having subsets of the determined latent space from the recited variational autoencoder for classifying samples using the respective latent variables as depicted in Fig. 1. Simply acknowledging that the art discloses a different  method than a preferred embodiment not expressly required by the claim language is not consider objective evidence that the combination of cited prior art “teaches away” from their disclosed elements. 
Secondly, the secondary, Shi et al. (NPL: “Network Embedding via Community Based Variational Autoencoder”, hereinafter ‘Shi’), expressly teaches what the applicant argues Tak is silent on and is also considered a feature associated with autoencoder and adversarial networks  disclosed in Tak known as embedding by one having ordinary skill in the art.  Conditional Generative Adversarial Networks and Conditional Variational Autoencoder, as having properties of reducing input into a lower–dimension space and determining a set of latent parameters for embedding input data. (See Shi Pg. 25325, Left Col. Sec. II). Since the combination has been made to highlight an property of the disclosed model Tak, it is not clear in the applicant’s remarks how this known properties is “taught away”. The examiner notes that these statements regarding ‘teaching away” appear to be mere allegation of patentability. Thus, the rejection of claims under 35 USC § 103 has been maintained. 
Examiner notes that the same analysis applies to claim 10 and 19 and the dependent claims of claims 1, 10 , and 19 are not considered allowable based on the analysis above.
	The rejection made in the previous reject is, therefore, maintained. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Pub. No. 2021/0241119, hereinafter ‘Tak’) in view of Shi et al. (NPL: “Network Embedding via Community Based Variational Autoencoder”, hereinafter ‘Shi’).

Regarding independent claim 1 limitations, Tak teaches: a computer-implemented method for generating an adversarial input, comprising: 
reducing, by a Conditional Variational Encoder, a dimensionality of each of inputs to a target algorithm to obtain a set of latent variables; (generator of conditional generative adversarial network (CGAN) as claimed conditional variational encoder (VAE) and pre-trained model as claimed target algorithm as depicted in Fig. 1, in 0026: In the first example embodiment of the present invention, the update device 100 (a pre-trained model update device) [claimed target algorithm that updates a pre-trained model C] will be described… The example generative model G is a model generated in advance by using a method of learning so as to represent a generative model of training data corresponding to a training label with a small number of parameters, such as Conditional Generative Adversarial Networks (CGAN) [CGAN as generator having a discriminator network for obtaining latent variables as claimed conditional variational encoder], a succeeding or developed form of CGAN like Auxiliary Classifier GAN (ACGAN), and Conditional Variational Auto Encoder (CVAE) [alternatively CVAE as generator having an Encoder network for obtaining latent variables as claimed conditional variational encoder]...)
 separately training, by a processor, (i) a successful predictor with a first subset of the latent variables as a first input for which the target algorithm succeeds and (ii) an unsuccessful predictor with a second subset of the latent variables as a second input for which the target algorithm fails, both the successful and the unsuccessful predictors predicting outputs of the target algorithm; (Examiner notes, Fig. 1: showing the A-adversarial example generator have a discriminator with the target model C as claimed unsuccessful predictor with a second subset of the latent variables as a second input for which the target algorithm fails; And G-alternative example generator have a discriminator with the target model C as claimed successful predictor with a first subset of the latent variables as a first input for which the target algorithm succeeds; where the respective latent variables are set from the respective generator network to the discriminator network for the CGAN generator unit, in 0026 ; And, in 0048-0050: Further, the adversarial example generation unit 104 [claimed an unsuccessful predictor with a second subset of the latent variables] may be configured to generate an adversarial example and correction label pair for each of a plurality of attack models A of those exemplified above. In this case, the model update unit 106 to be described later performs additional learning with all the adversarial examples and correction labels corresponding to the respective attack models A being an input [claimed an unsuccessful predictor … as a second input for which the target algorithm fails]. The model update unit 106 modifies the pre-trained model C [claim target algorithm fails in response to adversarial example] so that it responds with a correction label when an adversarial example is input…)
and sampling, by the processor, an input that is likely to make the target algorithm fail as the adversarial input by using a likelihood of the successful predictor and the unsuccessful predictor. (sampling the adversarial input and correct labeled pair as depicted in Fig. 1, as the claimed input, in 0048-0050: Further, the adversarial example generation unit 104 may be configured to generate an adversarial example and correction label pair for each of a plurality of attack models A of those exemplified above…  The model update unit 106 modifies the pre-trained model C so that it responds with a correction label when an adversarial example is input…For example, the model update unit 106 performs training on the neural network π and parameter Θ of the pre-trained model C with an alternative example and correct answer label pair (XG, YG) [claimed using a likelihood of the successful predictor] and an adversarial example and correction label pair (XA, YA) [claimed using a likelihood of the unsuccessful predictor] as training data X*={XG, XA}, Y*={Y G, YA}  [claimed sampling… an input that is likely to make the target algorithm fail as the adversarial input by using a likelihood of the successful predictor and the unsuccessful predictor]. With this, the model update unit 106 obtains a new parameter Θ* that has a higher probability of output­ting the correction label YA than the pre-trained model C when the adversarial example XA is input [claimed an input that is likely to make the target algorithm fail as the adversarial input by using a likelihood (e.g. higher probability associated with an output of the claimed input as the adversarial input) of the successful predictor and the unsuccessful predictor]…)
	While Tak teaches the use of the generation units for network based embedding using the claimed Conditional Variational Encoder and as Conditional Generative Adversarial Networks,  as depicted in Fig. 1 and, in 0029: The example generative model G is a model gen­erated in advance by using a method of learning so as to represent a generative model of training data corresponding to a training label with a small number of parameters, such as Conditional Generative Adversarial Networks (CGAN), a succeeding or developed form of CGAN like Auxiliary Classifier GAN (ACGAN), and Conditional Variational Auto Encoder (CVAE)…; and in 104: The pre-trained model update device according to Supplementary Note 2, wherein the generative model build­ing unit is configured to use Conditional Variational Auto Encoder when generating the generative model correspond­ing to the training data. 
	Tak does not expressly teach the properties of the recited embedding networks, including the Conditional Generative Adversarial Networks and Conditional Variational Autoencoder, as having properties of reducing input into a lower–dimension space and determining a set of latent parameters for embedding input data.
Shi does expressly teach the properties of the recited embedding networks, including the Conditional Generative Adversarial Networks and Conditional Variational Autoencoder, as having properties of reducing input into a lower–dimension space and determining a set of latent parameters for embedding input data. (in Pg. 25325, Left Col. Sec. II: 
    PNG
    media_image1.png
    591
    778
    media_image1.png
    Greyscale
 
And in Pg. 25326, Right Col: In essence, the neural network of our deep learning module is an autoencoder, which contains a reconstruction procedure. Autoencoder is the architecture with an encoder and a decoder... In order to guarantee the close relationship between interconnected vertices to be maintained in the low-dimensional space, it is expected that the local information in x should change as little as possible after dimension compression and recovery… The latent variable vector z can be obtained by sampling from the Gaussian distribution determined by μx and σx...)

The Tak and Shi are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing machine-learning methods using embedding networks for information processing and prediction task. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for using network embedding of high-dimensional representation in classification and prediction applications using deep neural networks as disclosed by Shi with the method training deep neural networks for learning a classifier using adverbial examples as disclosed by Tak.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Shi and Tak in order to compress high-dimensional data representation into low-dimensional latent space for learning a discriminative embedding space, (Shi, Intro. 1st para); Doing so will improve the performance in various downstream tasks such as network reconstruction by helping to extract the most vital information effectively, (Shi, Abstract & Intro. 1st para.).

Regarding claim 2, the rejection of claim 1 is incorporated and Tak in combination with Shi teaches the computer-implemented method of claim 1, wherein the input that is likely to make the target algorithm fail is sampled from the first input and the second input. (The adversarial examples as claimed input that is likely to fail…, in 0048-0050: Further, the adversarial example generation unit 104 may be configured to generate an adversarial example and correction label pair for each of a plurality of attack models A of those exemplified above…  The model update unit 106 modifies the pre-trained model C so that it responds with a correction label when an adversarial example is input…For example, the model update unit 106 performs training on the neural network π and parameter Θ of the pre-trained model C with an alternative example and correct answer label pair (XG, YG) and an adversarial example  [claimed the input that is likely to make the target algorithm fail is sampled from the first input and the second input] and correction label pair (XA, YA] as training data X*={XG, XA}, Y*={Y G, YA} [claimed the input ... sampled from the first input and the second input from G and A generators respectively]. With this, the model update unit 106 obtains a new parameter Θ* that has a higher probability of output­ting the correction label YA than the pre-trained model C when the adversarial example XA is input …)

Regarding claim 3, the rejection of claim 1 is incorporated and Tak in combination with Shi teaches the computer-implemented method of claim 1, wherein the likelihood is represented by a likelihood function inferred by the successful predictor and the unsuccessful predictor. (in 0048-0050: Further, the adversarial example generation unit 104 may be configured to generate an adversarial example and correction label pair for each of a plurality of attack models A of those exemplified above…  The model update unit 106 modifies the pre-trained model C so that it responds with a correction label when an adversarial example is input…For example, the model update unit 106 performs training on the neural network π and parameter Θ of the pre-trained model C with an alternative example and correct answer label pair (XG, YG) [claimed using a likelihood of the successful predictor] and an adversarial example and correction label pair (XA, YA) [claimed using a likelihood of the unsuccessful predictor] as training data X*={XG, XA}, Y*={Y G, YA}  [claimed s the likelihood is represented by a likelihood function inferred by the successful predictor and the unsuccessful predictor]. With this, the model update unit 106 obtains a new parameter Θ* that has a higher probability [claimed s the likelihood is represented by a likelihood function inferred by the successful predictor and the unsuccessful predictor] of output­ting the correction label YA than the pre-trained model C when the adversarial example XA is input…)

Regarding claim 4, the rejection of claim 3 is incorporated and Tak in combination with Shi teaches the computer-implemented method of claim 3, wherein the likelihood function includes a log component for a target of the successful predictor and anther log component for a target of the unsuccessful predictor. (function includes component for a target of the successful predictor and anther log component for a target of the unsuccessful predictor, as components of the respective generators depicted in Fig. 1, as the claimed input, in 0048-0050: Further, the adversarial example generation unit 104 may be configured to generate an adversarial example and correction label pair for each of a plurality of attack models A of those exemplified above…  The model update unit 106 modifies the pre-trained model C so that it responds with a correction label when an adversarial example is input…For example, the model update unit 106 performs training on the neural network π and parameter Θ of the pre-trained model C with an alternative example and correct answer label pair (XG, YG) [claimed using a likelihood function includes a log component for a target of the successful predictor] and an adversarial example and correction label pair (XA, YA) [claimed using likelihood function includes a log component for a target of the unsuccessful predictor] as training data X*={XG, XA}, Y*={Y G, YA}  [claimed the likelihood function includes a log component for a target of the successful predictor and anther log component for a target of the unsuccessful predictor]. With this, the model update unit 106 obtains a new parameter Θ* that has a higher probability [claimed the likelihood function includes a log component for a target of the successful predictor and anther log component for a target of the unsuccessful predictor] of output­ting the correction label YA than the pre-trained model C when the adversarial example XA is input …; Examiner notes that the performance metric used in CGAN and CVAE embedded networks are log-likelihood functions)
While Tak discloses the performance metric for determining a probability associated with the claimed predictors as noted above; the examiner notes that a property of condition generative adversarial networks (CGANs) and conditional variational autoencoders (CVAEs) are expressed as log likelihood functions using the learned latent representations. Additionally, Shi teaches the use of the Log component for determining the likelihood distribution for CVAE conditioned using community information based on the distribution of the z learned latent variables, in Pgs. 25326-25327, Sec. C: … we introduce in detail the architecture of deep learning module in ComVAE and explain how the conditional variational autoencoder can integrate local information with community information to learn vertex representations… Based on the variational autoencoder, the loss function in this module consists of the reconstruction loss and the KL divergence loss… Similar to the case of local information, vertices with similar community information are expected to be embedded nearly in the low-dimensional space. Thus, the distribution of p(z) is assumed to follow different Gaussian distributions according to different community information, by which the community information can be considered in the loss function. The new KL divergence loss is designed as follows:

    PNG
    media_image2.png
    331
    807
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Tak and Shi for the same reasons disclosed above.

Regarding claim 5, the rejection of claim 1 is incorporated and Tak in combination with Shi teaches the computer-implemented method of claim 1, further comprising selectively representing the likelihood by one of a plurality of likelihood functions. (claimed selecting as the selected embedding networked used by the respective generator units depicted in Fig. 1, in in 0029: The example generative model G is a model gen­erated in advance by using a method of learning so as to represent a generative model of training data corresponding to a training label with a small number of parameters, such as [claimed plurality of likelihood function associated with the Model G from the recited set of functions of a plurality of model networks] Conditional Generative Adversarial Networks (CGAN), a succeeding or developed form of CGAN like Auxiliary Classifier GAN (ACGAN), and Conditional Variational Auto Encoder (CVAE)…; and in 104: The pre-trained model update device according to Supplementary Note 2, wherein the generative model build­ing unit is configured to use Conditional Variational Auto Encoder when generating the generative model correspond­ing to the training data [claimed selectively representing the likelihood by one of a plurality of likelihood function])
Additionally Shi teaches the use of the Log component for determining the likelihood distribution as a likelihood/likelihood function associated with a particular/selected embedding network, in Pgs. 25326-2532. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Tak and Shi for the same reasons disclosed above.


Regarding claim 7, the rejection of claim 1 is incorporated and Tak in combination with Shi teaches the computer-implemented method of claim 1, further comprising modifying the target algorithm to overcome a particular fail condition implicated by the sampled input. (in 0048-0050: Further, the adversarial example generation unit 104 may be configured to generate an adversarial example and correction label pair for each of a plurality of attack models A of those exemplified above…  The model update unit 106 modifies the pre-trained model C so that it responds with a correction label when an adversarial example is input [claimed sampled input] …For example, the model update unit 106 performs training on the neural network π and parameter Θ of the pre-trained model C with an alternative example and correct answer label pair (XG, YG) and an adversarial example and correction label pair (XA, YA) as training data X*={XG, XA}, Y*={Y G, YA}. With this, the model update  [claimed modifying the target algorithm to overcome a particular fail condition implicated by the sampled input] unit 106 obtains a new parameter Θ* that has a higher probability of output­ting the correction label YA than the pre-trained model C when the adversarial example XA  is input …)

Regarding claim 8, the rejection of claim 1 is incorporated and Tak in combination with Shi teaches the computer-implemented method of claim 1, wherein the successful predictor is trained from a latent space to an input space, the latent space corresponding to the first subset of latent variables, and the input space corresponding to the first input and the second input. (As depicted in Fig 1, G-alternative example generator have a discriminator with the target model C as claimed successful predictor trained from the claimed latent space to an input space from the generator that learns first subset of the latent variables as the claimed  the latent variables; where the respective latent variables are set from the respective generator network to the discriminator network for the CGAN generator unit that is trained from claimed the a latent space to an input space, the latent space corresponding to the latent variables generated by the generator network of the CGAN , in 0026 ; And, in 0048-0050: Further, the adversarial example generation unit 104 may be configured to generate an adversarial example and correction label pair for each of a plurality of attack models A of those exemplified above. In this case, the model update unit 106 to be described later performs additional learning with all the adversarial examples and correction labels corresponding to the respective attack models A being an input. The model update unit 106 modifies the pre-trained model C [claimed the input space corresponding to the first input and the second input as the conditional input space corresponding to the A and G generator units as depicted in Fig. 1] so that it responds with a correction label when an adversarial example is input…)
Regarding independent claim 10 limitations, Tak teaches: a computer program product for generating an adversarial input, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: (in 0120-0121: The program described in the example embodi­ments and supplementary notes is stored in a storage unit or recorded on a computer-readable recording medium. For example, the recording medium is a portable medium such as a flexible disk, an optical disk, a magnetooptical disk, and a semiconductor memory… the present invention is not limited to the example embodi­ments. The configurations and details of the present inven­tion can be changed in various manners that can be under­stood by one skilled in the art within the scope of the present invention; And as depicted in Fig. 8, in 0072-0083: ... For example, the present invention may be realized by using two or more information processing devices,… As an example, the information processing device 300 can include the following components: CPU (Central Processing Unit) [claimed computer/processor] 301… The programs 304 may be supplied to the CPU 301 via the communication network 311. Alternatively, the pro­grams 304 may be stored in the recording medium 310 in advance, and the drive unit 306 may read the programs and supply to the CPU 301…)
Examiner notes the claim 10 limitations are similar to claim 1 limitations and are therefore rejected under the same rationale.

Regarding claims 11-14 and 16-17,  the rejection of claim 10 is incorporated; and the limitations are similar to claims 2-5 and 7-8 respectively and are rejected under the same rationale.

Regarding independent claim 19 limitations, Tak teaches: computer processing system for generating an adversarial input, comprising: a memory for storing program code; and a processor for running the program code to: (in 0120-0121: The program described in the example embodi­ments and supplementary notes is stored in a storage unit or recorded on a computer-readable recording medium. For example, the recording medium is a portable medium such as a flexible disk, an optical disk, a magnetooptical disk, and a semiconductor memory… the present invention is not limited to the example embodi­ments. The configurations and details of the present inven­tion can be changed in various manners that can be under­stood by one skilled in the art within the scope of the present invention; And as depicted in Fig. 8, in 0072-0083: ... For example, the present invention may be realized by using two or more information processing devices,… As an example, the information processing device 300 can include the following components: CPU (Central Processing Unit) [claimed computer/processor] 301… The programs 304 may be supplied to the CPU 301 via the communication network 311. Alternatively, the pro­grams 304 may be stored in the recording medium 310 in advance, and the drive unit 306 may read the programs and supply to the CPU 301…)
Examiner notes the claim 19 limitations are similar to claim 1 limitations and are therefore rejected under the same rationale.

Regarding claim  20,  the rejection of claim 19 is incorporated; and the limitations are similar to claim 3 limitation and rejected under the same rationale.
Claims 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Pub. No. 2021/0241119, hereinafter ‘Tak’), in view of Shi et al. (NPL: “Network Embedding via Community Based Variational Autoencoder”, hereinafter ‘Shi’), in further view of Akcay (NPL: “GANomaly:  Semi-Supervised  Anomaly Detection  via  Adversarial  Training”, hereinafter ‘Cay’)
Regarding claim 9, the rejection of claim 1 is incorporated and Tak in combination with Shi teaches the computer-implemented method of claim 1, wherein the sampled input has a likelihood … (in 0048-0050: Further, the adversarial example generation unit 104 may be configured to generate an adversarial example and correction label pair for each of a plurality of attack models A of those exemplified above…  The model update unit 106 modifies the pre-trained model C so that it responds with a correction label when an adversarial example is input [claimed sampled input] …For example, the model update unit 106 performs training on the neural network π and parameter Θ of the pre-trained model C with an alternative example and correct answer label pair (XG, YG) and an adversarial example and correction label pair (XA, YA) as training data X*={XG, XA}, Y*={Y G, YA}. With this, the model update unit 106 obtains a new parameter Θ* that has a higher probability [claimed wherein the sampled input has a likelihood] of output­ting the correction label YA than the pre-trained model C when the adversarial example XA  is input …)
Additionally Shi teaches the use of the Log component for determining the likelihood distribution as a likelihood/likelihood function associated with a particular/selected embedding network, in Pgs. 25326-2532. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Tak and Shi for the same reasons disclosed above.

While Tak in combination with Shi teaches the classification of inputs via adversarial training using condition-GAN or conditional-VAEs as discussed. Tak does not expressly teach the adversarial examples as test data points for testing the sampled input has a likelihood of failing above a threshold likelihood value.
	Cay does expressly teach  the sampled input has a likelihood of failing above a threshold likelihood value. (claimed likelihood as the anomaly score of failing that is above the threshold value, in Sec. 3.1: …

    PNG
    media_image3.png
    348
    894
    media_image3.png
    Greyscale
…)
The Tak, Shi, and Cay are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing machine learning methods using embedding networks for information processing and prediction task. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for using testing sample to determining a likelihood threshold for detecting the prediction associated with a sampled input as disclosed by Cay with the method training deep neural networks for learning a classifier using adverbial examples as collectively disclosed by Tak and Cay.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Shi and Tak in order to classify sampled input using conditional generative adversarial networks as detection model (Shi, Intro. 1st para); Doing so will enables the model to map the input image to a lower dimension vector and learn the latent vectors during training aids in learning the data distribution for the normal samples, (Cay, Abstract); In addition, doing so allows for the development of an adversarial training architecture that yields both statistically and computationally better performance, (Cay, Pg. 3: Last Para.)	
Regarding claim 18,  the rejection of claim 10 is incorporated; and the limitations are similar to claim 9 limitation and rejected under the same rationale.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure listed below:
Ros Sanchez et al. (US Pat. No. 10824909): teaches the property of variational autoencoder is mapped to different subset of a encoding/embedding latent space to indicate predictors (e.g. objects or labels or outcomes) learned though process for training a model for each respective predictor.
Yang et al. (NPL: Improving the Classification Effectiveness of Intrusion Detection by Using Improved Conditional Variational AutoEncoder and Deep Neural Network): teaches the inherent properties of conditional Variational AutoEncoder for reducing the dimensional of the input for producing the latent representations:
 
    PNG
    media_image4.png
    623
    1147
    media_image4.png
    Greyscale

Pagnoni et al.  (NPL: Conditional Variational Autoencoder for Neural Machine Translation): teaches the Conditional variational autoencoder (CVAE) is an extension of VAE to conditional tasks.
Alqahtani (NPL: “Applications of Generative Adversarial Networks (GANs): An Updated Review): the component as a log  likelihood that is a property of processing the components of the embedded networks used as a performance metric as depicted in Table 1

    PNG
    media_image5.png
    374
    723
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    724
    623
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    151
    664
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                                                                                                                                                                                                                         
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129